DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] NO foreign or domestic priority at initial time of filing for patent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 06/26/2020 have been inspected and are in compliance with MPEP 608.02. 
Specification
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
For example, such claim and claim limitation(s) is/are: 
As per claim 1. A system for determining an application programming interface (API) to perform a particular task, comprising:

a memory operable to store an API library comprising a plurality of APIs;

a processor operably coupled to the memory, configured “to:

receive a request from a user to determine an API to perform the particular task, wherein
the particular task comprises retrieving data from a server;

determine a set of parameters of the API, wherein the set of parameters comprises an input parameter and an output parameter of the API;

identify a set of APIs from the API library that are capable of providing the output
parameter given the input parameter;

evaluate each API from among the set of APIs by:

determining a quality value of the API by evaluating a quality associated with
source code of the API;

determining a security value of the API by evaluating a security associated with the
source code of the API;

determining a performance value of the API by evaluating a performance of the
API; and

determining an API score value based at least in part upon a combination of the
quality value, the security value, and the performance value of the API;

based on evaluating each API from among the set of APIs, determine a particular API having an API score value that is the highest compared to other APIs from among the set of APIs; and

host the particular API on a web application to perform the particular task.”

As per claim 5. The system of Claim 1, wherein the processor is further configured “to:
change the API score value of the particular API if any of the quality value, the security
value, and the performance value associated with the particular API changes, wherein:
the quality value of the particular API changes if at least one portion of source code
of the particular API becomes vulnerable to data leakage,

the security value of the particular API changes if the security associated with the
source code of the particular API is no longer up to date, and

the performance value of the particular API changes if a response time of the
particular API performing the particular task changes.”

As per claim 6. The system of Claim 1, wherein the processor is further configured “to:

monitor the particular API hosted in the web application by generating a tracking ticket
that comprises a survey to track the quality, security, and performance associated with the particular API;

based on monitoring results, determine whether the particular API hosted in the web
application no longer has the highest API score value among the set of APIs; and

in response to a determination that the particular API hosted in the web application no
longer has the highest API score value among the set of APIs, host another API having an API score value that is the highest API score value compared to other APIs from among the set of APIs in the web application to perform the particular task.”

As per claim 15. A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by a processor causes the processor “to:

receive a request from a user to determine an API to perform a particular task, wherein the particular task comprises retrieving data from a server;

determine a set of parameters of the API, wherein the set of parameters comprises an input parameter and an output parameter of the API;

identify a set of APIs from an API library that are capable of providing the output parameter given the input parameter;

evaluate each API from among the set of APIs by:

determining a quality value of the API by evaluating a quality associated with
source code of the API;

determining a security value of the API by evaluating a security associated with the
source code of the API;

determining a performance value of the API by evaluating a performance of the
API; and

determining an API score value based at least in part upon a combination of the
quality value, the security value, and the performance value of the API;

based on evaluating each API from among the set of APIs, determine a particular API
having an API score value that is the highest compared to other APIs from among the set of APIs; and

host the particular API on a web application to perform the particular task.”

As per claim 19. The computer program of Claim 15, wherein the processor is further configured “to:

change the API score value of the particular API if any of the quality value, the security
value, and the performance value associated with the particular API changes, wherein:

the quality value of the particular API changes if at least one portion of source code
of the particular API becomes vulnerable to data leakage,

the security value of the particular API changes if the security associated with the
source code of the particular API is no longer up to date, and

the performance value of the particular API changes if a response time of the
particular API performing the particular task changes.”

As per claim 20. The computer program of Claim 15, wherein the processor is further configured “to:

monitor the particular API hosted in the web application by generating a tracking ticket
that comprises a survey to track the quality, security, and performance associated with the particular API;

based on monitoring results, determine whether the particular API hosted in the web
application no longer has the highest API score value among the set of APIs; and

in response to a determination that the particular API hosted in the web application no
longer has the highest API score value among the set of APIs, host another API having an API score value that is the highest API score value compared to other APIs from among the set of APIs in the web application to perform the particular task.”

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
 (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, in claim # 1, at lines 21 – 24, it is unclear as to whether the API with the highest API score is chosen to be hosted on the web application based on that the claim language states that the particular API is hosted with the web application. There is no one-to-one correlation between the API with the highest API score and the “particular API.”
Appropriate action required. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
***A reasons for allowance/indication of allowable subject matter is forthcoming in the next subsequent office action on the merits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434